  Case: 4:18-cr-00995-JMB Doc. #: 5 Filed: 02/27/19 Page: 1 of 1 PageID #: 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
     vs.                                      ) Case No. 4:18-CR-995 JMB
                                              )
TRACY JO SMITH,                               )
                                              )
               Defendant.                     )


                                           ORDER

       Pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A (c) and,

the Criminal Justice Act Plan for the Eastern District of Missouri, IV, B, the Federal Public

Defender for this District is hereby appointed to represent the above-named defendant for:

           E(,,J"• initial appearance only.
           E:f All further proceedings in this case.

                                                   PATRICIA L. COHEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 27th day of February, 2019
